MORRISON, Judge.
Appellant was found guilty of driving while his license was suspended, and his punishment was assessed at 270 days in jail and a fine of $750.00.
A discussion of the facts is not necessary. Suffice it to say that appellant was shown to have operated a motor vehicle on a public street on February 9, 1965. For proof that appellant’s privilege to drive was suspended on that date, the State relied upon the same chain of suspensions relied upon in the prosecution of this same appellant in Cathy v. State, Tex.Cr.App., 402 S.W.2d 743, opinion delivered this date. In that case, this Court found that appellant’s license to drive had expired on September 23, 1960, at a time when it was not validly suspended, and appellant had no license — either suspended or unencumbered —on the date of the alleged offense. Conviction in that cause was therefore reversed because the State had failed to prove one of the elements of the offense, i. e., that appellant’s privilege to drive was suspended at the time of the alleged offense.
Our decision in Cathy, supra, controls our disposition of this case. Appellant’s motion for rehearing is granted; our prior opinion affirming the conviction is withdrawn, and the judgment is reversed and the cause remanded.